Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered on or about May 2, 2001, convicting defendant, upon his pleas of guilty, of criminal possession of a controlled substance in the second degree and conspiracy in the second degree, and sentencing him to consecutive terms of 8 years to life and 2 to 6 years, respectively, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the conviction of second-degree criminal possession of a controlled substance to a term of six years to life, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Tom, J.P., Andrias, Saxe, Friedman and Gonzalez, JJ.